DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8, 12 – 15, and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fields et al. (US 2020/0358150).
As for claims 1, 7, 13, 14, and 15, Fields et al. disclose a refuse vehicle comprising: a chassis (12); a body assembly coupled to the chassis, the body assembly defining a refuse compartment (16; note that the vehicle is defined in paragraph [0022] as a cargo vehicle configured to carry cargo); and a plurality of battery cells (18) positioned on a roof of the body assembly, above the refuse compartment of the body assembly.
As for claims 4 and 5, the vehicle is defined as an “electric vehicle” (as an alternative to a hybrid vehicle, see paragraph [0024]), which one of ordinary skill in the art would interpret as a vehicle fully powered by batteries and lacking an internal combustion engine.
As for claim 8, the battery cells are positioned above a top surface of the roof frame (see “above and external to the body panels defining roof portion 20 of the vehicle, paragraph [0026]).
As for claims 12 and 18, Fields et al. discloses a modular housing (30)
 As for claims 19 and 20, Fields et al. disclose a refuse vehicle comprising: a chassis (12); a body assembly coupled to the chassis, the body assembly defining a refuse compartment (16; note that the vehicle is defined in paragraph [0022] as a cargo vehicle configured to carry cargo); and a plurality of battery cells (18) disposed within a modular housing (30) positioned on a roof of the body assembly, above the refuse compartment of the body assembly. The refuse vehicle is fully powered by the plurality of battery cells (see “electric vehicle”, paragraph [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9 – 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 2020/0358150) in view of Besson et al. (FR 3 043 600).
 Fields et al. meet all the limitations of the claimed invention, but do not explicitly disclose replaceable battery cells or cells positioned sub-flush relative to a top periphery of the body assembly.
As for claims 2 and 3, Besson et al. disclose a commercial vehicle comprising roof-mounted battery cells which are accessible for removal or replacement (see page 2, final paragraph of the attached translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Fields et al. such that the batteries were replaceable, as taught by Besson et al. so that depleted or damaged batteries may be replaced quickly. Fields et al. discloses control hardware, and while Fig. 2 schematically suggests that the control hardware is outside of the battery enclosure, Fields et al. is silent with respect to the mounting of the control hardware on the body assembly. It would have been obvious to one of ordinary skill in the art to dispose the control hardware distinct from the roof-mounted batteries so that the control hardware is more readily accessible to a driver.
As for claims 9 – 11 and 16, Fields et al. teach that multiple batteries may be arranged on the roof, front, and rear of the vehicle (paragraphs [0024] – [0026]). Likewise,  Besson et al. teach that the number of batteries may be increased to the maximum depending on the weight and desired range of the vehicle. Therefore, one of ordinary skill in the art would have been motivate to provide battery cells along substantially an entire length of the roof (and therefore inherently over the rear axle and rear tractive elements) to maximize power storage capacity.
As for claim 17, Besson et al. disclose providing the battery cells sub-flush to a top periphery of the body assembly in order to reduce wind resistance (see page 2, second to last paragraph of the attached translation).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 2020/0358150) in view of Pawlowski (WO 2017/162787 A1).
	Fields et al. meet all the limitations of the claimed invention but are silent with respect to an electric actuator. Pawlowski teaches that it is known to use a vehicle battery to provide power to an electric actuator on the vehicle (page 11, lines 4 – 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the batteries of Fields et al. to power an electric actuator on the vehicle to obviate the need for an additional system (e.g., a hydraulic system) to power the actuators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618